Metcalf, J.
The question is, whether the evidence offered by the plaintiff would take the case out of the operation of the statute of limitations. By § 12 of that statute, (Rev. Sts. c. 120,) if any one who is liable to an action, “ shall fraudulently conceal the cause of such action from the knowledge of the person entitled thereto, the action may be commenced at any time within six years after the person, who is entitled to bring the same, shall discover that he has such cause of action.”
What is the cause of action, in the present case ? Clearly it is the defendant’s breach of the promise to pay the debt which the plaintiff alleges that the defendant owes him, according to the account annexed to the writ. And this *210cause of action the defendant has never concealed. But he now sets up a discharge, under the insolvent law, from his liability to pay damages for this breach of promise. In answer to this defence, the plaintiff" alleges, that the defendant committed a fraud in obtaining his discharge, and concealed that fraud till within six years next before this action was brought. And we are asked to decide that the concealment, by the defendant, of matter which the plaintiff must prove, in order to rebut and control the defendant’s defence, is a concealment of the plaintiff’s cause of action. This we cannot do.
In First Massachusetts Turnpike Corporation v. Field, 3 Mass. 201, cited for the plaintiff, the cause of action, as in the case at bar, was a breach of promise. The promise was to build and complete a road, in a faithful manner. The defendant built it defectively, and concealed the defect; thereby concealing the cause of action. That case, therefore, is no authority for the support of this action. If the plaintiff should bring an action against the defendant for fraudulently concealing his effects, per quod the plaintiff was prevented from recovering his claim, after the defendant’s discharge, then the case above cited would be in point, so far as respects the statute of limitations. In saying this, however, we do not mean to intimate that such an action could be maintained.

Nonsuit to stand